  Case 17-00518         Doc 40     Filed 02/20/19 Entered 02/20/19 09:09:29              Desc Main
                                      Document Page 1 of 4


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 17-00518
         LISA M HOPKINS

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 01/09/2017.

         2) The plan was confirmed on 04/06/2017.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was dismissed on 01/17/2019.

         6) Number of months from filing to last payment: 21.

         7) Number of months case was pending: 25.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 17-00518        Doc 40        Filed 02/20/19 Entered 02/20/19 09:09:29                      Desc Main
                                       Document Page 2 of 4



Receipts:

       Total paid by or on behalf of the debtor                 $3,715.59
       Less amount refunded to debtor                               $0.00

NET RECEIPTS:                                                                                       $3,715.59


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                  $2,776.05
    Court Costs                                                                $0.00
    Trustee Expenses & Compensation                                          $169.54
    Other                                                                      $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                   $2,945.59

Attorney fees paid and disclosed by debtor:                    $30.00


Scheduled Creditors:
Creditor                                        Claim         Claim            Claim        Principal      Int.
Name                                  Class   Scheduled      Asserted         Allowed         Paid         Paid
CAPITAL ONE BANK USA              Unsecured      1,536.00       1,536.65         1,536.65           0.00       0.00
CAPITAL SOLUTION INVESTMENTS      Unsecured         600.00           NA               NA            0.00       0.00
CITIBANK NA                       Unsecured         785.00           NA               NA            0.00       0.00
CITY OF CHICAGO DEPT OF FINANCE   Secured           891.91        891.91           891.91        550.00        0.00
CITY OF CHICAGO DEPT OF REVENU    Unsecured           0.00           NA               NA            0.00       0.00
CITY OF CHICAGO DEPT OF REVENU    Unsecured         800.00        488.00           488.00           0.00       0.00
COMCAST                           Unsecured         400.00           NA               NA            0.00       0.00
COMMONWEALTH EDISON               Unsecured      1,500.00       1,741.10         1,741.10           0.00       0.00
ENHANCED RECOVERY CO L            Unsecured         255.00           NA               NA            0.00       0.00
HOME AT FIVE                      Unsecured           0.00           NA               NA            0.00       0.00
IL DEPT OF REVENUE                Unsecured            NA          49.30            49.30           0.00       0.00
IL DEPT OF REVENUE                Priority          250.00        198.23           198.23           0.00       0.00
JUST 4 GIRLS                      Unsecured         500.00           NA               NA            0.00       0.00
LINEBARGER GOGAN BLAIR & SAMP     Unsecured         488.00           NA               NA            0.00       0.00
MERCHANTS CREDIT GUIDE CO         Unsecured         437.00           NA               NA            0.00       0.00
MIDLAND FUNDING                   Unsecured      1,483.00            NA               NA            0.00       0.00
MIDLAND FUNDING                   Unsecured      1,483.00            NA               NA            0.00       0.00
MIDLAND FUNDING                   Unsecured      1,522.00            NA               NA            0.00       0.00
MIDLAND FUNDING                   Unsecured      1,400.00       1,521.53         1,521.53           0.00       0.00
MIDLAND FUNDING                   Unsecured         550.00        457.30           457.30           0.00       0.00
PEOPLES GAS LIGHT & COKE CO       Unsecured         300.00        283.14           283.14           0.00       0.00
PORTFOLIO RECOVERY ASSOC          Secured           250.00           NA               NA            0.00       0.00
PORTFOLIO RECOVERY ASSOC          Unsecured      1,405.00       1,608.21         1,608.21        220.00        0.00
PRA RECEIVABLES MGMT              Unsecured           0.00        784.64           784.64           0.00       0.00
ROBERT J ADAMS & ASSOC            Priority       3,600.00            NA               NA            0.00       0.00
SPRINGLEAF FINANCIAL SERVICES     Unsecured      1,150.00            NA               NA            0.00       0.00
SPRINGLEAF FINANCIAL SERVICES     Unsecured           0.00           NA               NA            0.00       0.00
WEBBANK/FINGERHUT                 Unsecured         807.00           NA               NA            0.00       0.00
WELLS FARGO BANK NA               Secured              NA         754.12           754.12           0.00       0.00
WELLS FARGO BANK NA               Secured       94,083.00     92,532.70        93,286.82            0.00       0.00
WELLS FARGO BANK NA               Unsecured            NA            NA            754.12           0.00       0.00



UST Form 101-13-FR-S (09/01/2009)
 Case 17-00518      Doc 40     Filed 02/20/19 Entered 02/20/19 09:09:29                     Desc Main
                                  Document Page 3 of 4



Scheduled Creditors:
Creditor                                   Claim           Claim        Claim         Principal       Int.
Name                            Class    Scheduled        Asserted     Allowed          Paid          Paid
WOW INTERNET AND CABLE       Unsecured         369.00             NA             NA           0.00        0.00


Summary of Disbursements to Creditors:
                                                           Claim           Principal                 Interest
                                                         Allowed               Paid                     Paid
Secured Payments:
      Mortgage Ongoing                              $93,286.82                $0.00                   $0.00
      Mortgage Arrearage                                 $0.00                $0.00                   $0.00
      Debt Secured by Vehicle                            $0.00                $0.00                   $0.00
      All Other Secured                              $1,646.03              $550.00                   $0.00
TOTAL SECURED:                                      $94,932.85              $550.00                   $0.00

Priority Unsecured Payments:
       Domestic Support Arrearage                          $0.00                  $0.00               $0.00
       Domestic Support Ongoing                            $0.00                  $0.00               $0.00
       All Other Priority                                $198.23                  $0.00               $0.00
TOTAL PRIORITY:                                          $198.23                  $0.00               $0.00

GENERAL UNSECURED PAYMENTS:                             $9,223.99           $220.00                   $0.00


Disbursements:

       Expenses of Administration                            $2,945.59
       Disbursements to Creditors                              $770.00

TOTAL DISBURSEMENTS :                                                                         $3,715.59




UST Form 101-13-FR-S (09/01/2009)
  Case 17-00518         Doc 40      Filed 02/20/19 Entered 02/20/19 09:09:29                Desc Main
                                       Document Page 4 of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 02/20/2019                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
